Citation Nr: 0406224	
Decision Date: 03/09/04    Archive Date: 03/19/04

DOCKET NO.  03-16 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Columbia, 
South Carolina


THE ISSUE

Entitlement to payment or reimbursement of the cost of 
unauthorized in-patient medical service provided by the 
Carolina Hospital and associated providers from June 15, 
2002, to June 24, 2002.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Department of Veterans Affairs Medical Center in 
Columbia, South Carolina (VAMC) has ascertained that veteran 
served on active duty from January 1959 to January 1963, and 
that his service was honorable.  His period of service is not 
in dispute.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision dated in December 2002 by the VAMC.


FINDINGS OF FACT

The veteran's claim for payment or reimbursement for in-
patient medical care from June 15, 2002, to June 24, 2002, 
beyond the initial emergency room evaluation and treatment, 
was for a continued medical emergency of such a nature that 
the veteran could not have been safely transferred to a VA or 
another Federal facility.


CONCLUSION OF LAW

The criteria for payment or reimbursement for in-patient 
emergency service for non-service connected conditions at a 
non-VA facility from June 15, 2002, to June 24, 2002, have 
been met.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. § 
17.1002 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2003).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  

As discussed in detail below, sufficient evidence is of 
record to grant the benefit sought on appeal.  Therefore, no 
further development is needed.

Factual Background

The veteran seeks payment or reimbursement for the cost of 
unauthorized medical service provided by the Carolina 
Hospital and associated providers (hereinafter referred to as 
the private hospital) from June 15, 2002, to June 24, 2002, 
for in-patient services rendered.  The RO has previously 
granted payment for the June 15, 2004, private hospital 
emergency room services, so that reimbursement for these 
services is not at issue.

A June 15, 2002, private hospital report indicates that the 
veteran had routinely obtained his health care through a VA 
clinic.  The report states that apparently the veteran had 
been to the VA clinic three times over the course of the week 
with complaints of nausea, abdominal pain, and fever.  He 
reported that it was felt that he could have kidney stones, 
pneumonia, or a virus, and that he was placed on antibiotics.  
(The June 24, 2002, private hospital discharge report, 
discussed further below, reveals that the veteran had not 
been placed on antibiotics by the treating VA physicians - 
the admission report indication to the contrary is a 
typographical error omitting the word "not.")   He was 
given Tylenol.  He finally became frustrated and came to the 
private hospital emergency room and was seen and evaluated 
for persistent fever.  Despite that, however, his workup was 
negative for specific localization of infection.  He was 
admitted to the hospital for treatment and evaluation.  The 
impression upon admission into the private hospital was 
fever, unknown etiology, possibly a viral syndrome.

A graphics record of the veteran's vital sings at the private 
hospital show that his fever spiked to 104.2 on June 17, 
2002, and 103.8 on June 18, 2002.

The private hospital discharge report indicates by history 
that the veteran had routinely received health care through 
VA.  He apparently had been to the VA clinic three times 
within the past week with complaints of nausea, abdominal 
pain, and fever.  He was initially told by VA that he could 
have had kidney stones, pneumonia, or a virus.  He was not 
placed on antibiotics (emphasis added).  He was given 
Tylenol.  He finally became frustrated and came into the 
private hospital emergency room.  He was seen, and workup at 
that time was negative for specific localization of 
infection.  The veteran was admitted as an "unassigned 
patient."

The private hospital discharge report continues in noting 
that at admission to the hospital as an inpatient from the 
private hospital emergency room, he was not placed on 
antibiotics.  After about 3 to 4 days in the hospital, he 
developed a systolic murmur that had not been heard 
previously.  An echocardiogram was normal.  A transesophogeal 
echocardiogram was done which showed vegetation in the 
posterior mitral valve (bacterial endocarditis).  He had been 
started prophylactically on Biaxin for the possibility of a 
mycoplasma and fever had begun to defervesce at that point.  
He was essentially left with culture-negative bacterial 
endocarditis.  His medications were changed and he continued 
to improve.  He was placed on telemetry and had no monitor 
violations, and the telemetry and IV's were discontinued.  
His creatine remained stable at 1.2.  SED rate improved 
slightly between 75 and 80.  At time of discharge, he was 
found by the private hospital treating physician to need 6 
further weeks of IV antibiotics, and arrangements were to be 
made with the VA hospital for long-term treatment and care 
for his bacterial endocarditis.  

The underlying private hospital records of treatment are in 
accord with the above summaries.  The vital treatment records 
show that the veteran was sustained on an IV throughout the 
in-patient hospitalization.

A June 24, 2002, certificate signed by a private physician 
indicates that an ambulance was required to transport the 
veteran from the private hospital to a VA medical facility 
for the reason that the veteran's medical condition was such 
that other means of transportation should be contraindicated.  
The specific criteria were, "Patient had to remain 
immobilized, Patient requires constant supervision, Stretcher 
required."   The physician completing the form was the 
veteran's treating private hospital physician. 

In October 2002, a VA physician indicated by completing a 
standard form that the veteran's condition was emergent for 
both the private hospital emergency room treatment and for 
the private hospital in-patient treatment from June 15, 2002, 
from June 24, 2002.  The VA physician, in his own handwriting 
(judging by his signature), indicates that the veteran had 
been seen at the VA family outpatient clinic because of 
fever.  Because he was not getting better, the VA physician 
wrote, the veteran sought treatment at a private hospital and 
was found to have subacute bacterial endocarditis.  He was 
noted to have "eventually required heart surgery."  (The 
Board notes parenthetically that the records of VA treatment 
subsequent to his admission at the VAMC are not associated 
with the claims file.)

In December 2002, a VA hospital administrative decision was 
made that the veteran's condition was not emergent during his 
in-patient private hospital treatment from June 15, 2002, to 
June 24, 2002.  The rationale given was that VA was not to 
authorize treatment past the point of stabilization.  
Therefore, the VAMC found that the veteran was not entitled 
to VA payment or reimbursement for the in-patient private 
hospital treatment from June 15, 2002, to June 24, 2002, and 
that only the private hospital emergency room treatment on 
June 15, 2002, warranted payment or reimbursement.  It is 
this determination which the veteran appeals.

Law and Regulations

The Millennium Health Care and Benefits Act, Pub. L. 106-117, 
which became effective in May 2000, provides general 
authority for the reimbursement of non-VA emergency 
treatment.  38 U.S.C.A. § 1725 (West 2002); Pub. L. 106-117, 
Title I, Subtitle B, § 111, 113 Stat. 1556 (1999) (providing 
that the November 30, 1999, Act shall take effect 180 days 
after the date of enactment).  The term "emergency treatment" 
is defined as medical care or services furnished when VA or 
other Federal facilities are not feasibly available and an 
attempt to use them beforehand would not be feasible, when 
such care or services are rendered in a medical emergency of 
such nature that a prudent lay person reasonably expects that 
delay in seeking immediate medical attention would be 
hazardous to life or health, and only until such time as the 
veteran can be transferred safely to a VA or other Federal 
facility.  38 U.S.C.A. § 1725(f)(I).

Payment or reimbursement under 38 U.S.C.A. § 1725 for 
emergency services may be made only if all of the following 
conditions are met: (a) the emergency services were provided 
in a hospital emergency department or a similar facility held 
at as providing emergency care to the public; (b) the claim 
for payment or reimbursement for the initial evaluation and 
treatment is for a condition of such a nature that a prudent 
lay person would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health (this standard would be met if there were 
an emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) that 
a prudent lay person who possess an average knowledge of 
health and medicine could reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part); (c) a VA or other Federal facility/provider was not 
feasibly available and an attempt to use them beforehand 
would not have been considered reasonable by a prudent lay 
person (as an example, these conditions would be met by 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center); (d) the claim for 
payment or reimbursement for any medical care beyond the 
initial emergency evaluation and treatment is for a continued 
medical emergency of such a nature that the veteran could not 
have been safely discharged or transferred to a VA or other 
Federal facility (the medical emergency lasts only until the 
time the veteran becomes stabilized); (e) at the time the 
emergency treatment was furnished, the veteran was enrolled 
in the VA health care system and had received medical 
services under authority of 38 U.S.C. chapter 17 within the 
24-month period preceding the furnishing of such emergency 
treatment; (f) the veteran is financially liable to the 
provider of emergency treatment for that treatment; (g) the 
veteran has no coverage under a health-plan contract for 
payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or the provider 
to comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment); (h) if the condition for which the 
emergency treatment was furnished was caused by an accident 
or work-related injury, the claimant has exhausted without 
success all claims and remedies reasonably available to the 
veteran or provider against a third party for payment of such 
treatment; and the veteran has no contractual or legal 
recourse against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole or in 
part, the veteran's liability to the provider; and (i) The 
veteran is not eligible for reimbursement under 38 U.S.C. 
1728 for the emergency treatment provided (38 U.S.C. 1728 
authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).  38 C.F.R. § 17.1002 (2003). 

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

By finding that payment or reimbursement for the private 
hospital emergency room treatment was warranted, the VAMC has 
necessarily made determinations that all criteria for payment 
and reimbursement other than 38 C.F.R. § 17.1002(d) were met. 

Therefore, the central question on appeal is whether 38 
C.F.R. § 17.1002(d), which reads as follows, is met: 

(d) the claim for payment or reimbursement for 
any medical care beyond the initial emergency 
evaluation and treatment is for a continued 
medical emergency of such a nature that the 
veteran could not have been safely discharged 
or transferred to a VA or other Federal 
facility (the medical emergency lasts only 
until the time the veteran becomes stabilized)

A VA physician implicitly found that this criterion was met 
and signed a form to this effect in October 2002.  Part of 
his written rationale was that the veteran's condition was 
not improving after VA treatment.  

In contrast to the treatment rendered at the VA facility, the 
private hospital made a decision that the veteran's 
condition, though difficult to diagnose, warranted in-patient 
treatment, and the private hospital's judgment proved more 
sound in this regard.  The private hospital continued to 
monitor the veteran for his fever and days thereafter 
diagnosed the veteran's heart infection, and continued to 
monitor the veteran closely until stabilization, at which 
time the private hospital treating physician authorized 
medically-required transport by ambulance of the veteran to 
the VAMC.  From the record it appears that the private 
hospital rendered effective emergency treatment for the 
veteran's condition that was not as a practical matter 
available to him at a VA facility.  In the Board's view, the 
record reflects implicitly that only after a period of 10 
days were the private hospital physicians confident that they 
had diagnosed and treated the veteran's condition to the 
degree required for the veteran to be "safely discharged or 
transferred to a VA or other Federal facility."  Diagnosis 
of the condition was rendered days after admission for in-
patient treatment at the private hospital.  It is pertinent 
to note that a heart murmur was not clinically shown until 
several days after admission and an aggressive regime of 
antibiotic therapy was started to treat disease affecting a 
vital organ.  It is apparent that the veteran's condition, 
rather than being stabilized upon admission to the private 
hospital, deteriorated for days after admission.  

The private hospital treatment records appear to reflect a 
thorough, sound and consistent degree of care exercised on 
behalf of a patient by the treating physicians at the private 
hospital.  The Board sees little reason to question the 
judgment of these physicians as to when it was medically safe 
to turn the veteran over the care of the VAMC.  Again, in 
October 2002, a VA physician  indicated in his own 
handwriting and by his signature that the criteria for 
payment or reimbursement were met for the full extent of the 
veteran's in-patient treatment at the private hospital.  The 
Board can find associated with the claims file no explicit or 
implicit medically expert determination to the contrary.  The 
evidence is in excess of equipoise as to whether the criteria 
for payment or reimbursement are met.

In light of the foregoing, the Board finds that payment or 
reimbursement of the cost of unauthorized medical service 
provided by the Carolina Hospital and associated providers 
from June 15, 2002, to June 24, 2002, is warranted.


ORDER

Entitlement to payment or reimbursement of the cost of 
unauthorized medical service provided by the Carolina 
Hospital and associated providers from June 15, 2002, to June 
24, 2002, is granted.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



